Citation Nr: 0837434	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-02 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for glaucoma, to include as 
secondary to service-connected diabetes mellitus with 
diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The veteran has verified active service from January 1970 to 
December 1971 and June 1977 to April 1993, and unverified 
active service from March 1973 to May 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for 
glaucoma secondary to service-connected diabetes mellitus 
with diabetic retinopathy.

In April 2007, the veteran testified before the undersigned 
Veterans Law Judge via videoconference, seated at the Board's 
Central Office in Washington, D.C.  A transcript of the 
hearing has been associated with the claims file. 


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran's glaucoma is etiologically linked to his period of 
service or to his service-connected diabetes mellitus with 
diabetic retinopathy.


CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by service, and it 
has not been shown to be proximately due to or the result of 
diabetes mellitus with diabetic retinopathy.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

In April 2005, before the initial adjudication of the claim, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate the claim.  He was told that he 
needed to provide the names of persons, agency, or company 
who had additional records to help decide his claim.  He was 
informed that VA would attempt to review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; (3) current disability may be associated 
with the in-service event; and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The veteran was afforded a VA examination in June 2005 and a 
specific opinion as to his claim was obtained.  

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  Service connection may also 
be granted for certain chronic diseases when such disease is 
manifested to a compensable degree within one year of 
separation from service.  The veteran's glaucoma, however, is 
not a disability for which service connection may be granted 
on a presumptive basis.  38 U.S.C.A. §§ 1112, 1131 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show:  (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.  The 
regulation which governs service connection on the basis of 
aggravation was revised, effective in October 2006.  However, 
since the claim underlying this appeal was submitted prior to 
that date, the prior version of 38 C.F.R. § 3.310 applies.

The evidence of record does not show that the veteran 
developed glaucoma in service; nor does the veteran contend 
otherwise.  Rather, the veteran contends that his glaucoma 
developed as a result of his service-connected diabetes 
mellitus with diabetic retinopathy and he therefore seeks 
service connection for his glaucoma on a secondary basis.  In 
September 2006 the veteran submitted an internet article from 
The American Diabetes Association discussing eye 
complications and diabetes as evidence in support of his 
claim.    

In evaluating whether service connection for glaucoma is 
warranted on a secondary basis, the veteran's post-service 
treatment records reveal a diagnosis of glaucoma in February 
2005.  Therefore, the first element of the secondary service 
connection test, whether there is a current diagnosis, has 
been met.  Thus, the second, and only remaining question that 
must now be addressed by the Board is whether there is 
competent medical evidence of record supporting the veteran's 
assertions that his current diagnosis of glaucoma was either 
caused or aggravated by his service-connected diabetes 
mellitus with diabetic retinopathy.  See Allen, 7 Vet. App. 
439.

In effort to determine whether the veteran's glaucoma in this 
case was caused or aggravated by his service-connected 
diabetes mellitus with diabetic retinopathy, VA obtained an 
opinion in June 2005 addressing this question.  The examiner 
stated that the veteran denied blur at a distance and near, 
bilaterally.  The veteran further denied floating spots, 
flashes of light, diplopia, and ocular trauma.  The veteran 
reported good compliance with ocular medications.  The 
examiner stated that the veteran's ocular history included 
glaucoma suspect based on elevated untreated intraocular 
pressure and asymmetric cup-to-disc ration, as well as family 
history.  After examining the veteran, the VA examiner 
rendered the following diagnoses:  type-II diabetes mellitus 
with severe nonproliferative diabetic retinopathy, 
bilaterally; status post cataract extraction, bilaterally; 
chronic open-angle glaucoma suspect on medication, based on 
nerve appearance and family history; persistent anterior 
uveitis after cataract extraction, bilaterally; and cystoid 
macular edema, bilaterally.  The examiner opined that the 
veteran's glaucoma was not caused by or is a result of his 
type-II diabetes mellitus, as diabetes mellitus is not known 
to cause glaucoma.  The examiner stated that the veteran's 
claims file was completely reviewed. 

The Board has considered that the diagnosis rendered at the 
June 2005 VA examination was that of chronic open-angle 
glaucoma suspect on medication, based on nerve appearance and 
family history.  Review of the veteran's VA treatment records 
indicate that in as early as July 1993, during VA examination 
two months subsequent to the veteran's retirement from 
service, the veteran was considered a glaucoma suspect due to 
elevated intraocular pressure.  There is no evidence, 
however, that the veteran was diagnosed with glaucoma in 
service.  From a review of the record, it appears that the 
veteran's status as a glaucoma suspect based on elevated 
intraocular pressure was continued until his February 2005 
diagnosis of glaucoma.  Elevated intraocular pressure 
represents a laboratory finding and not a disability for VA 
purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  
Thus, the veteran did not have a disability for VA purposes 
until the time of his February 2005 diagnosis, which is about 
12 years following his discharge from service.  

It is significant that the examiner, at the time of the June 
2005 VA examination, included the word "suspect" in his 
diagnosis of glaucoma.  While it is not entirely clear from 
the list of diagnoses if the veteran's condition was one of 
glaucoma, or of a glaucoma suspect, the examiner did 
specifically include glaucoma in the list of actual diagnoses 
and not as a notation solely related to the veteran's ocular 
history or examination.  Also, the examiner was asked by the 
RO to render an opinion as to the veteran's glaucoma, which 
the examiner did, without qualification or comment upon any 
lack of a current diagnosis of glaucoma.  Further, the 
veteran's VA treatment records indicate that in as recently 
as September 2006, the veteran was prescribed medication for 
glaucoma and glaucoma associated with chamber angle anomalies 
was included in his problem list.  Thus, while the RO, in its 
December 2006 Statement of the Case, determined that service 
connection for glaucoma secondary to service-connected 
diabetes mellitus with diabetic retinopathy was not warranted 
because there was no evidence of a specific diagnosis of 
glaucoma, the Board finds that the February 2005 diagnosis, 
combined with the June 2005 VA opinion and September 2006 VA 
treatment, indicates that the veteran had a specific 
diagnosis of the glaucoma. 

The Board has also considered the veteran's contentions that 
his submitted internet article from The American Diabetes 
Association provides evidence that his glaucoma is related to 
his service-connected diabetes mellitus with diabetic 
retinopathy because the article states that people with 
diabetes are forty percent more likely to suffer from 
glaucoma than people without diabetes.  However, the Board is 
responsible for assessing the credibility and weight to be 
given to the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993).  Such assessments extend to medical evidence.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion reached; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board).  In this case, the 
Board finds the June 2005 VA opinion to be more probative 
evidence demonstrating no relationship between the veteran's 
glaucoma and his service-connected type-II diabetes mellitus 
than the internet article.  While the examiner's opinion 
rendered at the June 2005 VA examination considered the 
veteran's entire claims file as well as his eye examination, 
the internet article merely describes eye complications to 
which diabetes patients are statistically susceptible without 
the benefit of personal knowledge of the veteran's ocular 
status and history or particular diabetic condition.

In statements in support of his claim, and in testimony 
before the Board, the veteran has asserted that he is 
entitled to service connection for glaucoma, secondary to his 
service-connected diabetes mellitus with diabetic 
retinopathy.  However, as a layperson, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
veteran does not have the medical expertise to discern the 
nature of any ocular diagnosis nor does he have the medical 
expertise to provide an opinion regarding the etiology.  
Thus, the veteran's lay assertions are not competent or 
sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In sum, the weight of the credible evidence does not 
establish that glaucoma began in service or is related to 
service-connected diabetes mellitus with diabetic 
retinopathy.  Because the veteran's service treatment records 
showed no evidence of glaucoma and there is no competent 
evidence demonstrating that the veteran's glaucoma is related 
to service, or his service-connected diabetes mellitus with 
diabetic retinopathy, service connection in this case on a 
direct basis, or on a secondary basis, is not warranted.  


As the preponderance of the evidence is against the veteran's 
claim for service connection for glaucoma secondary to 
service-connected diabetes mellitus with diabetic 
retinopathy, the "benefit of the doubt" rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for glaucoma secondary to service-
connected diabetes mellitus with diabetic retinopathy is 
denied.


___________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


